DAVIDSON, Judge.
The conviction is for misdemeanor theft, the punishment assessed being confinement in the county jail for thirty days.
The record is before us without statement of facts or 'bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. All matters of procedure appear regular. Nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.